 


109 HR 2911 IH: To amend the Internal Revenue Code of 1986 to modify the active business definition under section 355.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2911 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Cantor (for himself and Mr. Tanner) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the active business definition under section 355. 
 
 
1.Modification of active business definition under section 355 
(a)In generalSection 355(b) of the Internal Revenue Code of 1986 (defining active conduct of a trade or business) is amended by adding at the end the following new paragraph: 
 
(3)Special rules relating to active business requirement 
(A)In generalFor purposes of determining whether a corporation meets the requirement of paragraph (2)(A), all members of such corporation's separate affiliated group shall be treated as one corporation. For purposes of the preceding sentence, a corporation's separate affiliated group is the affiliated group which would be determined under section 1504(a) if such corporation were the common parent and section 1504(b) did not apply.  
(B)ControlFor purposes of paragraph (2)(D), all distributee corporations which are members of the same affiliated group (as defined in section 1504(a) without regard to section 1504(b)) shall be treated as one distributee corporation.. 
(b)Conforming amendments 
(1)Subparagraph (A) of section 355(b)(2) of the Internal Revenue Code of 1986 is amended to read as follows:  
 
(A)it is engaged in the active conduct of a trade or business,. 
(2)Section 355(b)(2) of such Code is amended by striking the last sentence.  
(c)Effective date 
(1)In generalThe amendments made by this section shall apply— 
(A)to distributions after the date of the enactment of this Act, and 
(B)for purposes of determining the continued qualification under section 355(b)(2)(A) of the Internal Revenue Code of 1986 (as amended by subsection (b)(1)) of distributions made before such date, as a result of an acquisition, disposition, or other restructuring after such date.  
(2)Transition ruleThe amendments made by this section shall not apply to any distribution pursuant to a transaction which is— 
(A)made pursuant to an agreement which was binding on such date of enactment and at all times thereafter,  
(B)described in a ruling request submitted to the Internal Revenue Service on or before such date, or 
(C)described on or before such date in a public announcement or in a filing with the Securities and Exchange Commission.  
(3)Election to have amendments applyParagraph (2) shall not apply if the distributing corporation elects not to have such paragraph apply to distributions of such corporation. Any such election, once made, shall be irrevocable.  
 
